Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on June 30, 2022.
Claims 3-4, 16, 21-22 have been previously cancelled. Claims 1, 5-6 have been cancelled based on the current amendment. Claims 2, 7-15, 17-20, 23 are currently pending in the application, with claims 2, 7, 11, 14, 17-20 amended, and new claim 23 added. Claims 17-18 have been withdrawn pursuant to a requirement of restriction/election, accordingly claims 2, 7-15, 19-20, 23 are considered in this Office action.
Because claims 2, 7, 11, 14, 19-20 have been amended and new independent claim 23 added, the rejection of those claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant’s arguments have been considered but are moot because of new ground of rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2, 7-15, 19-20, 23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added claim 23 recites "a cantilevered arm". However, the original claims and Specification as filed do not explicitly state that the arm 176 is cantilevered, but merely state “The mounting bracket 170 can be in the form of an L-shaped body 174 with an arm 176 extending outward and abutting the filter assembly 105” (e.g. para 53), and Drawings, e.g. Fig. 4, do not show clearly whether the arm 174 is cantilevered, i.e. having only one end being supported. This rejection affects all claims dependent on claim 23.
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2, 7-15, 19-20, 23 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 23 recites “a cantilevered arm”. The accepted definition of the term “cantilevered” is a projecting beam or member supported at only one end, such as a balcony. However, such configuration is not disclosed in the original disclosure and is not shown clearly in Drawings, as discussed above. Examiner notes that even in case the end of the arm is not coupled to the base, but merely rests on the base, is still supported by the base, and thus it is not cantilevered, based on the accepted meaning of the word. Thus, it is not clear what structure is required for the arm to be considered cantilevered, and as a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). For the purpose of examination, it is interpreted as any horizontally extending element of the mounting bracket. Correction and/or clarification is required. This rejection affects all claims dependent on claim 23.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 23, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crane (US 2010/0327127 A1), hereinafter Crane in view of Bennett et al. (US 2013/0068266 A1), hereinafter Bennett.
Regarding claim 23, Crane discloses an appliance base (10, e.g. Fig. 1) for a household dishwasher (e.g. paras 3, 50) defining a mechanical area (e.g. para 7), comprising a mounting bracket (raised platform 64) comprising a body (18) coupled to the base (integrally), an arm (mount 60 adjacent 18) projecting at least horizontally from the body (Fig. 3) to form an L-shaped profile (Fig. 3) and terminating in a distal end (Fig. 3); that the arm (60) may comprise a flat upper surface (para 37); and a pump assembly having a pump and a motor (para 37), with a portion of the pump assembly (motor) resting on the flat upper surface of the arm (motor mount, para 37). The disclosed motor mount (60) having the flat horizontal upper surface (62) and extending horizontally from the shroud 18 is interpreted as a cantilevered arm, and a horizontal axis defined along the arm between the body and the distal end is interpreted as a bracket axis, in the broadest reasonable interpretation. In the disclosed arrangement, the arm is capable to support a portion of the pump and the mounting bracket is configured, i.e. capable, to allow unconstrained motion along a bracket axis to extending in a direction parallel to the arm between the body and the distal end (of the arm (horizontally) for the portion of the pump assembly resting on the flat upper surface of the arm, as claimed, because the pump portion supported by the arm is not attached to the arm. The disclosed household dishwasher is interpreted as an automatic dishwasher having a tub. 
Crane does not disclose that the dishwasher comprises at least one sprayer, a recirculation circuit fluidly coupling the tub to the at least one sprayer; a drain circuit fluidly coupling the tub to a household drain, and that that the mechanical area is defined beneath the bottom of the tub of the dishwasher. However, such components are well known. For example, Bennett teaches an automatic dishwasher (10, Fig. 1) comprising a tub (Fig. 7) having a bottom (164) and at least partially defining an open face treating chamber (16); a base (180, para 40) supporting the bottom of the tub (164) and defining a mechanical area beneath the bottom of the tub (Fig. 1); at least one sprayer (34, 36, 38, 40) emitting liquid into the treating chamber (para 21); a recirculation circuit (42, 44) fluidly coupling the tub to the at least one sprayer; a drain circuit drain pump (32) fluidly coupling the tub to a household drain (para 22); a recirculation pump (31); and that the base structure comprises mounting elements to mount the liquid recirculation system to the base structure, and that the pump assembly is mounted to the mounting elements (para 63, claims 2 and 3). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the household dishwasher of Crane with the components of the household dishwasher, such as sprayers, recirculation and drain circuits, and the mechanical area being located below the tub, as for example taught by Bennett, for the predictable result of washing dishes using washing water in the household dishwasher. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to provide washing water into the tub to wash the dishes, to drain the washing water from the tub when the washing is complete, and to house mechanical components of the appliance in a convenient bottom location, and have a reasonable expectation of success because such household dishwashers are well known in the art and are sold commercially.
Regarding claim 20, Bennett teaches that the pump assembly (31) comprises a recirculation pump (33) and a drain pump (32, para 22).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crane (US 2010/0327127 A1), hereinafter Crane in view of Bennett et al. (US 2013/0068266 A1), hereinafter Bennett in further view of Kim et al. (KR 2012/0108473 A1), hereinafter Kim ‘473.
The reliance of Crane and Bennett is set forth supra.
Regarding claim 2, Crane does not disclose that the pump comprises the outlet shaft. Kim ‘473 teaches a household appliance (washing machine) comprising a base (220) defining a mechanical area beneath the bottom of the tub; a mounting bracket (pump mount 230, e.g. Figs. 3 and 4) comprising an arm (support part 230, e.g. Fig. 6); and a pump assembly (200) with a portion of the pump assembly including the outlet pipe connecting body (211) and drain port (213), interpreted as the outlet shaft, resting on the arm (e.g. Figs. 7 and 8). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the household dishwasher of Crane the pump comprising an outlet shaft taught by Kim ‘473, for the predictable result of providing water outflow from the pump. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to be able to flow water through the pump and have a reasonable expectation of success because such pumps are known in the art. In the dishwasher of Crane having the arm supporting the pump assembly via direct support of the motor, the arm also supports the outlet shaft. As an alternative secondary interpretation of the claimed supporting as directly supporting, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange the arm in the dishwasher of Crane such that it directly supports the outlet shaft of the pump as taught by Kim ‘473, for the predictable result of supporting to the outlet shaft. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to effectively prevent vibration or excitation of the pump assembly, and have a reasonable expectation of success because such arrangement is known in the art.
Claim(s) 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crane (US 2010/0327127 A1), hereinafter Crane in view of Bennett et al. (US 2013/0068266 A1), hereinafter Bennett in further view of Tang et al. (CN 104047148 A), hereinafter Tang.
The reliance of Crane and Bennett is set forth supra.
Regarding claim 7, Crane does not disclose a gripping layer carried by the arm. Tang teaches a mounting structure (700) for a pump (600, e.g. Fig. 4), comprising a mounting structure (12, 13) and a gripping layer (500, e.g. Fig. 1) located between the mounting structure (12, 13) and the portion of the pump assembly (9, Fig. 4). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the arm in the household dishwasher of Crane with the gripping layer taught by Tang for the predictable result of providing elastic interface between the upper surface of the arm and the pump assembly. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to reduce transmission of vibration from the pump assembly to the arm, and have a reasonable expectation of success because such elements are known in the art.
Regarding claims 8 and 9, Tang teaches that the gripping layer (500) comprises vibration damping material, such as rubber (para 27).
Regarding claim 10, Tang teaches that the gripping layer (500) comprises a plurality of ridges (bumps 4, 7, e.g. Fig. 1).
Regarding claim 11, in the arrangement of Tang, the plurality of ridges (4, 7)confronts the mounting structure (Fig. 4). In the dishwasher of Crane modified with the gripping layer of Tang, the plurality of ridges confronts the arm, as claimed.
Regarding claims 12 and 13, in the gripping layer of Tang, the spacing distance between the ridges that appears to be greater than a height of the ridges (e.g. Fig. 1).
Regarding claim 14, Tang teaches that the mounting structure (700) comprises a plurality of projections configured to carry the gripping layer (engaging ridges of 500, Fig. 4).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crane (US 2010/0327127 A1), hereinafter Crane in view of Bennett et al. (US 2013/0068266 A1), hereinafter Bennett in further view of Tang et al. (CN 104047148 A), hereinafter Tang in further view of Guzman (US 2020/0024789 A1), hereinafter Guzman.
The reliance of Crane, Bennett, and Tang is set forth supra.
Regarding claim 15, Tang teaches that the gripping layer comprises at least one hole configured to receive the projection via an interference fit. Tang does not teach that the hole is a through hole. Guzman teaches a mounting arrangement comprising an arm (74) and a gripping layer (40), and that the arm comprises at least one projection (70) configured to carry the gripping layer (Fig. 5), and that the gripping layer comprises a through hole configured to receive the projection of the arm via an interference fit (e.g. Fig. 5). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify at least one of the holes in the gripping layer of Tang in the household dishwasher of Crane, Bennett, and Tang with a through hole as taught by Guzman for the predictable result of removably mounting the gripping layer to the arm. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so for improved strength holding, and have a reasonable expectation of success because such mounting means is known in the art.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crane (US 2010/0327127 A1), hereinafter Crane in view of Bennett et al. (US 2013/0068266 A1), hereinafter Bennett in further view of Noriega (US 2015/0000713 A1), hereinafter Noriega.
The reliance of Crane and Bennett is set forth supra.
Regarding claim 19, Crane does not disclose that the pump comprises a centrifugal pump having an impeller rotationally driven by the motor. Noriega teaches a dishwasher (Fig. 1) having a pump assembly (31) having a centrifugal pump having an impeller (426) rotationally driven by the motor (416, Fig. 6, para 37). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the household dishwasher of Crane and Bennett with the centrifugal pump taught by Noriega for the predictable result of pumping washing water. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to provide a flow of washing water, and have a reasonable expectation of success because centrifugal pumps are well known in the art of dishwashers.
Allowable Subject Matter
Claim 11 as currently presented is rejected, however the prior art rejection could be overcome if the claim is amended to such that is clear that the ridges of the gripping layer are configured such that the hollow spaces are formed between the flat surface of the arm and the ridges of the gripping layer when the gripping layer is mounted on the arm. 
Claim 11 is objected to as being dependent upon a rejected base claim 23 and intervening claims 7 and 10, and is rejected under 35 U.S.C. § 112(a) and (b) rejections. However, the claim would be allowable if the claim is rewritten in independent form including all of the limitations of the base claim 23 and intervening claims 7 and 10, and amended to overcome the 35 U.S.C. § 112(a) and (b) rejections and the prior art rejections, as suggested above.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record, Crane (US 2010/0327127 A1), Kim (US 2017/0096768 A1), Kim (KR 2012/0108473 A1), and Tang (CN 104047148 A), fails to teach or render obvious a dishwasher comprising, inter alia, the gripping layer comprising a plurality of ridges configured to confront the arm and forming hollow spaces between the flat surface of the arm and the ridges of the gripping layer when the gripping layer is mounted on the arm, as in context of claim 11, if amended as proposed. Such arrangement allows to better attenuate vibrations of the portion of the pump assembly supported by the arm and achieve the high vibration damping performance. See Applicant's US PGPUB 2020/0305681 A14 at para [0055].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711

/Joseph L. Perrin/Primary Examiner, Art Unit 1711